                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                         WESTERN DIVISION AT DAYTON

 UNITED STATES OF AMERICA,                    :   Case No. 3:19-cv-118
                                              :
        Petitioner,                           :   District Judge Thomas M. Rose
                                              :   Magistrate Judge Sharon L. Ovington
 vs.                                          :
 TAMMY L. BURNS,                              :
                                              :
        Respondent.                           :
                                              :


                                DECISION AND ENTRY


       This case is presently before the Court upon Petitioner United States of America’s

Motion to Dismiss (Doc. #5). Petitioner indicates that Respondent has complied with the

IRS Summons and moves to dismiss this enforcement action.

                         IT IS THEREFORE ORDERED THAT:

       1.       Petitioner United States of America’s Motion to Dismiss
                (Doc. #5) is GRANTED; and

       2.       The case is terminated on the Court’s docket.

July 17, 2019                                     s/Sharon L. Ovington
                                                  Sharon L. Ovington
                                                  United States Magistrate Judge
